Jared J. Braithwaite (UT State Bar No. 12455)
  jbraithwaite@mabr.com
Daniel R. Barber (UT State Bar No. 15993)
  dbarber@mabr.com
Alexis K. Juergens (UT State Bar No. 16861)
  ajuergens@mabr.com
M ASCHOFF B RENNAN
111 South Main Street, Suite 600
Salt Lake City, Utah 84111
(801) 297-1850

Attorneys for Defendant Cloward H2O LLC


                        UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH


 Crystal Lagoons U.S. Corp., and
 Crystal Lagoons Technologies, Inc.,                      Civil No. 2:19-cv-00796-BSJ

        Plaintiffs,                                     Cloward H2O LLC’s Short Form
                                                          Discovery Motion to Compel
 v.                                                  Compliance with Local Patent Rule 2.3
                                                    or to Strike Non-Compliant Contentions
 Cloward H2O LLC,
                                                         District Judge Bruce S. Jenkins
        Defendant.




                                                1
     Pursuant to DUCivR 37-1, Cloward H2O moves for an order to compel Crystal Lagoons to

comply with LPR 2.3 or to strike non-compliant contentions and for an award of fees under

FRPC 37(a)(5)(A). The parties made reasonable efforts to reach agreement on these matters

through correspondence and a telephonic meeting between the parties’ counsel, Jared Braithwaite

and Eric Chad, on January 19, 2021.

     “[T]he District of Utah’s local patent rules were designed ‘to require the parties to provide

the particulars behind allegations of infringement ... at an early date.” Vivint, Inc. v. Alarm.com

Inc., Case No. 2:15-cv-392, 2020 WL 3871346, *6 (D. Utah Jul. 9, 2020). Thus, LPR 2.3(c)

requires disclosure of “a chart identifying specifically where each element of each asserted

claims is found within each Accused Instrumentality....” LPR 2.3(c) (emphasis added). While an

“Accused Instrumentality” might be a product or device in the case of claims that cover items,

for method patent claims, an “Accused Instrumentality” may be a “process, method, [or] act.”

LPR 2.1.

     Crystal Lagoons’ infringement contentions (Ex. A) do not identify with specificity any such

processes, methods, or acts for the asserted method claims of the ’822 and ’520 Patents. For

example, claim elements 1.2–1.5 of the ’520 Patent requires performance of the act of

“identifying a portion of water” with multiple subzones. Crystal Lagoons fails to disclose any

actor or instrumentality that performs this identifying step and, instead, provides its own

identification and states that the “Cloward Lagoon” includes the portion with multiple zones. But

Crystal Lagoons does not claim infringement against itself, and a structure itself is not

performance of the method steps. Ricoh Co. v. Quanata Computer Inc., 550 F.3d 1325, 1335

(Fed. Cir. 2008). This is a widespread issue for each of the method steps, and Cloward H2O



                                                  2
requests full briefing, if the Court wishes an exhaustive catalog. (See Ex. A, claim chart at

pp. 22–26, 39–41.) Crystal Lagoons is silent on the who or what that is performing those claimed

steps.

         Allegations of indirect infringement require “an identification of any direct infringement

and a description of the acts of the alleged indirect infringer that contribute to or are inducing

that direct infringement.” LPR 2.3(e). Crystal Lagoons is silent on the acts of Cloward H2O that

contribute to or induce infringement—opting only for a boilerplate statement for the ’514 Patent

and no statement at all for the ’822 and ’520 Patents. (Ex. A, at p. 4.) While, Crystal Lagoons’

claim chart cites to the lagoon engineering plans and internal Cloward H2O communications

ostensibly for its direct infringement claims, the infringement contentions do not identify what

acts performed by Cloward H2O allegedly induced performance of the method steps by another

alleged direct infringer. Boilerplate recitations do not suffice, and an identification of which acts

lead to which alleged infringing behavior is required. Geovector Corp. v. Samsung Elecs. Co.,

Case No. 16-cv-02463, 2017 WL 76950, *6 (N.D. Cal. Jan. 9, 2017) (analyzing identically

worded local rule from N.D. Cal.)

Dated: January 27, 2021.                            Respectfully Submitted,

                                                    M ASCHOFF B RENNAN

                                               By: /s/ Jared J. Braithwaite
                                                       Jared J. Braithwaite
                                                       Daniel R. Barber
                                                       Alexis K. Juergens

                                                    Attorneys for Defendant Cloward H2O LLC




                                                    3
